 Nos. 6:19-cv-00485 (L), 6:19-cv-00486 (C), 6:19-cv-00487 (C),
  6:19-cv-00488 (C), 6:19-cv-00489 (C), 6:19-cv-00490 (C),
   6:19-cv-00558 (C), 6:19-cv-00559 (C), 6:19-cv-00560 (C)

                        Patrick Ealy,
                          Plaintiff,
                              v.
                   Allyson Mitchell, et al.,
                         Defendants.

                 Before B ARKER , District Judge

                           ORDER

     Between October 24, 2019 and November 18, 2019, plain-
tiff Patrick Ealy, a Texas state inmate proceeding pro se, filed
a series of civil rights lawsuits in this court. Plaintiff’s cases
were consolidated into No. 6:19-cv-485 and referred to United
States Magistrate Judge John D. Love pursuant to 28 U.S.C.
§ 636(b).
    On November 20, 2019, Judge Love entered a report
(Doc. 9) recommending that plaintiff’s claims be dismissed.
First, the report recommended that plaintiff’s claims against
Judge Deborah Evans, Anderson County district clerks Janice
Staples and Teresia Coker, defense attorney Mark Cargill, de-
fense attorney Phil Fletcher, and all damages claims against
assistant district attorney Allyson Mitchell be dismissed with
prejudice as frivolous and for failure to state a claim upon
which relief may be granted. Second, the report recom-
mended that plaintiff’s claims against the city of Palestine and
any claims for injunctive relief against Allyson Mitchell be
dismissed with prejudice as frivolous until plaintiff can show
that his convictions at issue have been overturned, expunged,
or otherwise set aside. Finally, the report recommended that
plaintiff be warned that further filing of repetitive lawsuits
could result in the imposition of sanctions.
    Plaintiff filed written objections to the report. Doc. 20.
Plaintiff did not, however, file “specific written objections to
the proposed findings and recommendations,” as contem-
plated by Rule 72(b)(2). Instead, he submitted a letter he re-
ceived from a justice of the peace. In this letter, the justice of
the peace informed plaintiff that he was unable to reverse
plaintiff’s convictions. Therefore, plaintiff’s objection does not
entitle him to de novo review of the magistrate judge’s report.
    As to the substance of Judge Love’s findings, the court
finds no clear error, abuse of discretion, or legal conclusions
contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221
(5th Cir. 1989). The court overrules plaintiff’s objection and
adopts the magistrate judge’s report. Plaintiff’s claims against
defendants Judge Evans, Staples, Coker, Cargill, Fletcher, and
his damages claims against Mitchell are dismissed with prej-
udice as frivolous and for failure to state a claim. Plaintiff’s
claims against Palestine and for injunctive relief against
Mitchell are dismissed with prejudice as frivolous until such
time that plaintiff can show his convictions at issue have been
overturned, expunged, or otherwise set aside. Finally, the
court warns plaintiff that further filing of repetitive lawsuits
raising these same allegations will result in the imposition of
sanctions.
                        So ordered by the court on March 6, 2020.



                                    J. C AMPBELL B ARKER
                                  United States District Judge




                              -2-
